Citation Nr: 1755491	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for patellar tendinitis and chondromalacia of patella of the right knee.

2.  Entitlement to service connection for patellar tendinitis and chondromalacia of patella of the left knee.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that rating decision, the RO denied entitlement to service connection for asthma, a left knee disability, and a right knee disability. 

In the Veteran's April 2013 substantive appeal, she requested a Board hearing.  However, in February 2017, the Veteran withdrew her request for a Board hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's patellar tendinitis and chondromalacia of patella of the right knee had their onset in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's patellar tendinitis and chondromalacia of patella of the left knee had their onset in service.






CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for patellar tendinitis and chondromalacia of patella of the right knee are met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for patellar tendinitis and chondromalacia of patella of the left knee are met.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).

As the Board is granting the benefits sought in full for the service connection claims being decided herein, further discussion of the VCAA is unnecessary.

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran claims that her bilateral knee disability is related to her military service.  Specifically, she asserts that during service she fell on her knees and has had bilateral knee pain in and since service.  See, e.g., Veteran's statements dated September 2010 and VA examination report dated February 2013.

The Veteran's service treatment records (STRs) show a February 1982 enlistment examination report, which indicated no abnormalities to the knee or complaints thereof.  In a March 1982 emergency care and treatment report, the Veteran complained of bilateral knee and tibia pain.  The treating physician assessed right knee crepitus with tenderness to palpation and the left knee pain with tenderness to palpation.  The Board notes that the Veteran's STRs document that she lost motivation to complete her training.  See general counseling form dated July 1982.  Specifically, a July 1982 counselor indicated that the Veteran will keep "finding excuses that answer her inability to perform at an acceptable level," and the Veteran was recommended for discharge from service.  In July 1982, the Veteran was honorably discharged under the trainee discharge program.  In a July 1982 disposition form, the Veteran indicated that she did not desire a separation medical examination and that a determination was made that an examination for separation was not required.  

In a September 2010 statement, the Veteran reported that she has self-medicated her bilateral knee pain with over the counter medication because she could not afford health insurance and/or formal medical treatment.

In February 2013, the Veteran was afforded an examination.  The VA examiner diagnosed bilateral knee patellar tendinitis and bilateral chondromalacia of patella.  The VA examiner opined that the Veteran's bilateral knee disability is at least as likely as not (50 percent or greater probability) due to her military service.  For the rationale, the VA examiner stated that the bilateral knee condition is less likely than not due to the Veteran's military service.  The examiner explained that his conclusion is based on the "findings made by the treating physician at the time of the injury/event" and the Veteran's "current findings were not present on clinical note and should have been evident at that time."

In a March 2014 addendum opinion, a VA physician reviewed the claims file and opined that the Veteran's bilateral knee disability is less likely than not related to her military service.  The VA physician noted the Veteran's March 1982 STR that documented the complaint of bilateral knee and tibia pain.  The March 2014 VA physician noted that following the Veteran March 1982 complaint of knee pain, there was no diagnosis and the Veteran returned to active duty and it was noted that the Veteran was "better."  The examiner noted that the Veteran's STRs noted that she felt unmotivated toward her service and was fabricating medical "excuse" to avoid physical training; and, one of the "medical excuses" was knee and tibia pain.  The March 2014 VA physician further stated that post service, the Veteran's treatment records are absent complaints of knee pain or diagnosis until the February 2013 VA examination.  The March 2014 VA physician noted that the February 2013 examiner's diagnosis of bilateral knee patellar tendinitis and bilateral chondromalacia of patella was based solely on the February 2013 examiner's physical exam findings on that day and that the evidence of record does not adequately support a diagnosis of bilateral knee patellar tendinitis and bilateral chondromalacia of patella.  

For the reasons below, the Board finds that entitlement to service connection for patellar tendinitis and chondromalacia of patella of the right knee and patellar tendinitis and chondromalacia of patella of the left knee is warranted. 

First, as to a current diagnosis, there has been conflicting opinions as to whether the Veteran has current diagnoses of the knee.  Whether or not such a diagnosis, as opposed to disability, is required to meet the current disability element of a service connection claim is a question now pending before the United State Court of Appeals for the Federal Circuit.  Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017).  However, given the conflicting diagnoses by apparently equally qualified physicians based on examination findings, the evidence is at least evenly balanced as to whether the Veteran had current knee diagnoses.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has current diagnoses of patellar tendinitis and chondromalacia of patella of the right knee and patellar tendinitis and chondromalacia of patella of the left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, current disabilities have been established. 

Second, the in-service disease or injury element has been met.  The Veteran's statements and STRs show complaints of bilateral knee pain during service.   See STR dated March 1982.

Third, the Veteran's reported bilateral knee symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current patellar tendinitis and chondromalacia of patella of the right knee and patellar tendinitis and chondromalacia of patella of the left knee and her military service.

To this end, the Board finds that the February 2013 opinion is flawed.  First, the examiner's opinion is internally inconsistent, as he provided both positive and negative nexus opinions.  Second, the VA examiner's rationale is vague, unclear, and did not provide sufficiently explain the reasoning behind his opinion.   For instance, the examiner stated "current findings were not present on clinical note and should have been evident at that time," however no further explanation of this statement was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)(holding a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Accordingly, the Board finds that the February 2013 opinion is of no probative value. 

In addition, the March 2014 VA addendum opinion is also flawed, as the March 2014 VA physician's negative nexus opinion was largely based on the absence of documentation of a diagnosis of a bilateral knee disability or treatment thereof following service.  Importantly, the March 2014 VA physician failed to consider the Veteran's complaints of knee pain in and since service and that the Veteran reported that she was unable to afford health insurance therefore, she has self-treated her bilateral knee disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Accordingly, the Board finds that the March 2014 opinion is of no probative value. 

The Veteran is competent to report bilateral knee pain in service and continuous symptoms in the years since service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999)(veteran is competent to testify regarding continuous pain since service).  Moreover, the Veteran's STRs confirms that she had bilateral knee pain during service, and she reports that she was unable to afford health insurance following her military separation, which explains the lack of treatment records for bilateral knee pain since service.  

There is no evidence to explicitly contradict the Veteran's reports.  Although it was suggested that the Veteran's reports of knee pain were made as an excuse to avoid training, this appears to the Board to be speculation and not a basis for a finding of a lack of credibility on the part of the Veteran.  The Board therefore finds that the Veteran's report of continuous knee symptoms in and since service are credible.

The evidence is thus at least evenly balanced as to whether the Veteran's current patellar tendinitis and chondromalacia of patella of the right knee and
patellar tendinitis and chondromalacia of patella of the left knee had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for patellar tendinitis and chondromalacia of patella of the right knee and
patellar tendinitis and chondromalacia of patella of the left knee is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for patellar tendinitis and chondromalacia of patella of the right knee is granted.

Entitlement to service connection for patellar tendinitis and chondromalacia of patella of the left knee is granted.


REMAND

The Veteran claims that her asthma is related to her military service.  She asserts that she had asthma in and since service.  See Veteran's statement dated September 2010. 

STRs reflect that in April 1982, the Veteran was hospitalized for pneumonia.  In May 1982, the Veteran received inpatient treatment for acute respiratory disease.  
A few days later in May 1982, the Veteran complained of shortness of breath while exercising and underwent a pulmonary function test, which showed normal findings.  The examining physician assessed mild bronchial and ruled out exercise induced asthma.

In February 2013, the Veteran was afforded an examination.  Although the VA examiner found that the Veteran had has expiratory rhonchi on physical exam, the examiner concluded that the Veteran has no current diagnosis of asthma.   Furthermore, the VA examiner indicated that the Veteran currently requires the use of a daily inhalational anti-inflammatory medication.  The VA examiner noted the Veteran's STRs that documented that she was hospitalized with pneumonia and thereafter the Veteran had an episode of acute respiratory distress while running during a physical fitness test.  And that a pulmonary function test and a chest x-ray which showed no abnormalities.  The VA examiner opined that the Veteran's disability is less likely than not related to her military service.  The VA examiner reasoned that the Veteran currently does not have asthma and nor did she have asthma during her military service, as a pulmonary function test was normal.  

VA treatment records show a diagnosis of chronic asthma.  See, e.g., VA treatment records dated February 2017. 

The Board finds that the February 2013 examination report is flawed.  First, the VA examiner indicated that the Veteran requires the use of a daily inhalational anti-inflammatory medication and that she has expiratory rhonchi, but the found that she had no current diagnosis.  Notably, the Veteran's VA treatment records reveal that she has a current diagnosis of asthma.  Moreover, the February 2013 examiner's rationale is brief and does not provide an explanation as to why the Veteran's asthma's symptoms are not related to her military service, other than indicating that the in-service pulmonary function test was normal.  See Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Therefore, the Board finds that a remand is necessary for a new VA examination by an appropriate specialist physician to determine the nature and etiology of the Veteran's asthma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination by an appropriate specialist physician as to the nature and etiology of asthma.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The VA examiner should first indicate whether the Veteran has had asthma or any other respiratory disorder at any time since approximately August 2010 when she filed her service connection claim.  Then, as to any diagnosed respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in service, or is otherwise related to service.

In addressing the question above, the examiner should comment on the Veteran's STRs documenting acute respiratory condition and her assertions that she has had asthma symptoms in and since service.

4.  Thereafter, adjudicate the claim remaining on appeal. If any benefit sought remains denied, the Veteran and her attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


